FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMON CERVANTES-GARIVAY,                         No. 10-72692

               Petitioner,                       Agency No. A092-375-713

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                          On Petition for Review of an Order
                       of the Department of Homeland Security

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Ramon Cervantes-Garivay, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s order reinstating his 1999

removal order under 8 U.S.C. § 1231(a)(5). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Garcia de Rincon v. Dep’t of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Homeland Sec., 539 F.3d 1133, 1136 (9th Cir. 2008), and we deny the petition for

review.

      Because Cervantes-Garivay has failed to demonstrate a gross miscarriage of

justice in his prior removal proceedings, he may not collaterally attack his 1999

removal order in this petition for review. See id. at 1137-38 (a petitioner may not

obtain collateral review of an underlying removal order unless he demonstrates “a

gross miscarriage of justice” in the underlying proceedings).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-72692